Patriot National Bancorp, Inc. Annual Shareholders Meeting June 17, 2009 Greenwich Hyatt 1 Patriot National Bancorp, Inc. Total Assets CHART 2 Patriot National Bancorp, Inc. Total Deposits CHART 3 Patriot National Bancorp, Inc. 19 Full Service Branches in Operation June MAP 4 Patriot National Bancorp, Inc. Total Net Loans CHART 5 Patriot National Bancorp, Inc. Real Estate Loans Geographic Distribution MAP 6 Patriot National Bancorp, Inc. Loan Portfolio Composition CHART 7 Patriot National Bancorp, Inc. Working Out Construction Loans in a Weak Real Estate Market •SignificantIncrease in Non-Accrual Loans in 2008 to $80.5 Million •
